DISSENTING STATEMENT BY
PANELLA, J.
I respectfully dissent from my esteemed colleagues in the Majority. .When Appel-lee opened fire in a crowd of his peers, he exhibited a hardness of heart and acted without regard for social consequences. Although Appellee did not personally kill or injure anyone, his co-conspirator’s actions resulted in several people sustaining gunshot wound injuries. Luck is all that prevented the deaths of innocent people. Appellee’s actions clearly establish that he poses a profound threat to the public.
While on probation for prior crimes, Ap-pellee cut off his electronic monitoring bracelet and was on the run for nine months before being arrested in an undercover drug operation. This fact coupled with the seriousness of the crimes charged in the instant case indicates that Appellee possesses advanced criminal sophistication such that it is unlikely that he can be rehabilitated prior to the expiration of juvenile jurisdiction, which would occur on March 19, 2019, when Appellee turns 21. I agree with the Commonwealth that Ap-pellee “has demonstrated an increasing level of criminal sophistication.” Commonwealth’s Brief,' at 17. In a little over a year, he went from disorderly conduct to heroin deliveries to evading capture to attempted homicides. One worries what is next.
For these reasons, I believe the trial court grossly abused its discretion in concluding that the transfer of Appellee to the juvenile court, system best serves the public interest.